DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gunn (US 3,608,052).
As to claim 1, Gunn teaches a method for manufacturing composite parts comprising placing composite material (Fig. 3, item 12) on a core that meets the claimed layup tool (Fig. 3, item 20) and inserting the layup tool and composite material within a hollow and stretchable membrane (Fig. 3, item 16) in a first (unstretched) configuration (2:55-65).  Gunn teaches actuating the membrane from the first configuration to a second configuration by axially pulling opposing ends of the membrane axially (Fig. 1, arrows), which would inherently cause the cross-section of the membrane to correspond to and compress the composite material on the layup tool (2:59-61).  Gunn inherently or obviously heats the composite material to a cure temperature while compressed by the membrane (Fig. 1; 2:16-18).
	While Gunn does not specifically teach that the core/layup tool is “rigid”, Gunn does teach that the core (20) can be made from a fusible (hardenable) alloy (2:64) and maintains a hollow region once the core is removed (2:62).  Since the claim term “rigid” is relative and the Gunn core was sufficiently rigid to resist compression, the claim term is met by the Gunn core.  Alternatively, one would have obviously provided a rigid core in order to maintain the desired hollow opening size in the Gunn tube (2:60-65).
	As to claims 2, 3, 8, and 9, Gunn provides a composite part (12) wrapped around a mandrel (20) and enclosed in a membrane having two opposing openings (Figs. 1, 3, 4, ends with arrows) which would inherently or obviously be elastomeric and molded to a hollow tubular shape corresponding to the core.  
As to claim 10, Gunn teaches a method for manufacturing composite parts comprising placing composite material (Fig. 3, item 12) on a core that meets the claimed mandrel (Fig. 3, item 20) and inserting the mandrel and composite material within a hollow membrane (Fig. 3, item 16) in a first (unstretched/natural) configuration (2:55-65).  Gunn teaches axially pulling opposing ends of the membrane axially (Fig. 1, arrows), which would inherently cause the cross-section of the membrane to decrease and compress the composite material on the mandrel (2:59-61).  Gunn inherently or obviously heats the composite material to a cure temperature while compressed by the membrane (Fig. 1; 2:16-18).
	While Gunn does not specifically teach that the core/layup tool is “rigid”, Gunn does teach that the core (20) can be made from a fusible (hardenable) alloy (2:64) and maintains a hollow region once the core is removed (2:62).  Since the claim term “rigid” is relative and the Gunn core was sufficiently rigid to resist compression, the claim term is met by the Gunn core.  Alternatively, one would have obviously provided a rigid core in order to maintain the desired hollow opening size in the Gunn tube (2:60-65).
	As to claim 16, Gunn provides a composite part (12) wrapped around a mandrel (20) and enclosed in a membrane having two opposing openings (Figs. 1, 3, 4, ends with arrows) which would inherently or obviously be elastomeric and molded to a hollow tubular shape corresponding to the core.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn (US 3,608,052).  Gunn teaches the subject matter of claim 1 above under 35 U.S.C. 103.
As to claims 7 and 15, Gunn stretches or pulls axially, which would inherently or obviously create a pressure differential outside (atmosphere) and inside (compression) the membrane.  While Gunn does not specifically teach “actuating the membrane” (claim 7) and “releasing axial pulling of the membrane such that the membrane expands” (claim 15) and removing the composite from within the membrane, one would have found it obvious to peel the membrane off the cured composite, which meets the claimed “actuating”, “expands”, and removing.

Allowable Subject Matter
Claims 4-6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Gunn (US 3,608,052) and Newsom (US 4,997,511) are the two most pertinent references.  The claims were previously directed to two different embodiments.  After a first rejection over Newsom, Applicant amended the claims in the September 12, 2022 response to focus on one of those two embodiments directed to axially pulling the membrane.  While the second embodiment is still taught by Gunn, Gunn does not teach the rigid external vessel in claims 4 and 11.  Newsom was applied in the previous action for some of these features, and the Examiner considered a combination of Gunn and Newsom for claims 4 and 11.  However, the Examiner determined that it would not have been obvious to use the Gunn process and additionally attach to Newsom’s rigid external vessel.

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are moot in view of the new grounds of rejection above.  The arguments generally point out that Newsom fails to teach the axial pulling that is now the focus of the independent claims, but Gunn is applied to show this feature in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742